DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Ikai et al (US 2012/0251012) discloses determining control variable qp to 0 when a value of the qp associated with the block, which the pixel at the coordinate in the image is smaller than the predetermined threshold (¶333). 
No prior art individually or in combination with other prior arts teach “generates, using the first quantization matrix, a subset of the first quantization matrix including only a subset of matrix elements of the plurality of matrix elements, each of the subset of matrix elements having an x-coordinate value less than a threshold x-coordinate value, a y-coordinate value less than a threshold y-coordinate value, or an x-coordinate value less than the threshold x-coordinate value and a y-coordinate value less than the threshold y-coordinate value; and quantizes, using the subset of matrix elements included in the subset of the first quantization matrix, transform coefficients of a current block, each of the transform coefficients having an x-coordinate value less than the threshold x-coordinate value, a y- coordinate value less than the threshold y-coordinate value, or an x-coordinate value less than the threshold x-coordinate value and a y-coordinate value less than the threshold y-coordinate value.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486


/JOON KWON/Examiner, Art Unit 2486